Citation Nr: 0031855	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for PTSD 
and assigned an initial 30 percent disability rating.  The 
Board has rephrased the issue listed on the title page to 
better reflect the claim on appeal.  See Fenderson v. West, 
12 Vet.App. 119 (1999) (separate or "staged" ratings must 
be considered for initial rating claims where the evidence 
shows varying levels of disability for separate periods of 
time).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim on appeal has been 
obtained by the RO.

2.  For the entire duration of the appeal period, the 
appellant's PTSD has resulted moderate to severe impairment 
of social and occupational functioning due to manifestations 
of moderate depression and mildly impaired short- term 
memory, concentration and judgment, but absent manifestations 
of neglect his personal appearance or hygiene, near 
continuous panic, suicidal or homicidal ideation, psychotic 
behavior or significant impairment of psychomotor 
functioning, thought processes and judgment.



CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his PTSD disability warrants an 
initial evaluation in excess of currently assigned 30 percent 
disability rating.  He claims that, at some point over the 
last 30 years, he has manifested all the symptoms of PTSD 
listed in VA's schedular criteria.  These symptoms have 
included social isolation, lack of personal hygiene, wanting 
to kill people for no reason, inability to sleep and bad 
dreams.  He currently reports symptoms of intrusive thoughts, 
nightmares, sleep disturbances, startle response, social 
isolation, alienation, avoidance behavior, inability to 
trust, hyper-vigilance, inability to concentrate, depression, 
loss of interest in pleasurable activities and feelings of 
rage.

In pertinent part, the record reflects that the appellant 
first presented to the VA mental hygiene clinic in March 
1999.  At that time, he reported symptoms of social 
isolation, unhappiness, depressed mood, frequent awakening, 
daytime tiredness and disorientation.  He was an employee of 
the City of Birmingham for the last 23 years and lived by 
himself.  His mental status revealed an alert and clear 
sensorium with denial of current suicidal or homicidal 
ideations.  He did report, however, past symptoms of 
homicidal ideations.  His affect and mood were depressed.  
There was no evidence of psychotic disorganization such as 
hallucinations or delusions.  His creating capacity, self- 
sufficiency and potential judgment were adequate and within 
normal limits (WNL).  He was cooperative but tense.  He 
expressed feelings of guilt and worthlessness.  He denied any 
significant difficulties with his co- workers, but he did 
lock horns with his supervisors on authority issues.  He was 
given an Axis I diagnosis of chronic severe PTSD and his 
psychosocial stressors (Axis IV) were identified as 
socialization with people, isolation and guilt feelings.  His 
Global Assessment of Functioning Score (GAF) was 55. 

On VA PTSD examination, dated in May 1999, the appellant 
complained of intrusive thoughts and recollection of Vietnam 
which occurred on a weekly basis.  He also reported symptoms 
of nightmares, sleep disturbances, startle response, social 
isolation, alienation, avoidance behavior, inability to 
trust, hyper-vigilance, inability to concentrate, depression, 
loss of interest in pleasurable activities and feelings of 
rage.  On mental status examination, his thought processes 
and thought content appeared to be within normal limits.  He 
was fully oriented.  He denied delusions or hallucinations.  
He further denied current suicidal or homicidal thoughts, 
ideations, plans or intent.  He did report a prior history of 
homicidal and ideations which had appeared at the spur of the 
moment.  He appeared able to maintain minimal personal 
hygiene and other basic activities of daily living.  His 
long- term memory appeared intact, but his short- term 
memory, concentration and judgment appeared to be mildly 
impaired.  His speech was slow.  His mood was moderately 
depressed.  His sleep impairment appeared to be chronic in 
nature.  The examiner commented that the appellant's PTSD 
symptoms appeared to be frequent and moderate in nature with 
no real periods of remission in the past 12 months.  It was 
further noted that the appellant was capable of managing his 
benefit payments.  He was given a diagnosis of chronic, 
moderate PTSD with social isolation identified as the primary 
psychosocial stressor.  He was assigned a GAF score of 55 
which represented moderate social and occupational impairment 
due to PTSD, to include moderate difficulty in establishing 
and maintaining effective social and occupational 
relationships.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a PTSD disability is assessed for VA 
compensation purposes by application of the criteria set 
forth in Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  The currently 
assigned 30 percent rating represents PTSD symptomatology 
which results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversational normal), due to depressed mood, 
anxiety, suspiciousness, panic attacks (weekly of less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders 32, 4th ed.1994)(DSM-IV)).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2000).  A GAF of 60 is defined as "[m]oderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co- workers).  A GAF of 50 is defined as "serious symptoms 
(e.g., suicidal ideations, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

In this case, the medical evidence shows that the appellant 
reports symptomatology primarily involving intrusive 
thoughts, nightmares, sleep disturbances, startle response, 
social isolation, alienation, avoidance behavior, inability 
to trust, hyper-vigilance, inability to concentrate, 
depression, loss of interest in pleasurable activities and 
feelings of rage.  His VA examinations revealed current 
manifestations of moderately depressed mood and affect, 
moderate difficulty in establishing and maintaining effective 
social and occupational relationships and mildly impaired 
short- term memory, concentration and judgment.  Overall, his 
psychological, social and occupational functioning is 
assessed as intermediate between moderate and serious.  In 
total, this evidence tends to favor an increased rating to 50 
percent.

On the other hand, the appellant does not manifest 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of long-term memory or abstract thinking.  There 
is no evidence of psychotic behavior.  He remains capable of 
maintaining a full- time occupation.  In the opinion of the 
Board, the evidence for an increased rating to 50 percent is 
in relative equipoise and, by application of the benefit of 
the doubt rule and 38 C.F.R. §4.7, the Board finds that a 50 
percent rating is warranted for PTSD.  The Board further 
finds that the symptomatology supporting the 50 percent 
rating has been in existence since the filing of the initial 
claim.  Fenderson, 12 Vet.App. 119 (1999).

However, the evidence clearly shows that the appellant does 
not neglect his personal appearance or hygiene.  Furthermore, 
there is no evidence of near continuous panic, current 
suicidal or homicidal ideation, psychotic behavior or 
significant impairment of psychomotor functioning, thought 
processes and judgment.  He has moderate difficulty in 
maintaining effective relationships, but he is nonetheless 
capable.  Thus, the preponderance of the evidence is against 
a rating greater that 50 percent.

Finally, the Board notes that it is precluded by regulation 
from assigning an extra- schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, see Floyd v. Brown, 9 
Vet. App. 88 (1996), and may address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995). In this case, the evidence of 
record shows that the appellant has been employed on a full 
time basis with the City of Birmingham for the last 23 years.  
There is no showing that his PTSD has markedly interfered 
with his employment or has resulted in hospitalization.  
Thus, the Board does not find that the appellant's 
symptomatology presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell 
v. Brown, 9 Vet.App. 337 (1996).

In deciding this case, the Board is cognizant of The American 
Legion's July 2000 request for another VA examination.  
According to the appellant's representative, the appellant's 
reference to thoughts of "killing people" on his VA Form 9 
filing, dated in August 1999, evidences a worsening of his 
PTSD disability since his May 1999 VA PTSD examination.  
However, review of the August 1999 VA Form 9 reveals the 
appellant's report of symptoms that he had manifested at one 
time or another over the last 30 years.  He referred to 
wanting to kill people in the past tense which, in the 
Board's estimation, is consistent with his reported history 
on VA examinations in March and May 2000.  At these VA 
examinations, he clearly denied any current homicidal 
ideation or intent.  In any event, the Board has considered 
his reported past symptoms in the assignment of the 50 
percent rating.  The Board further notes that there do not 
appear to be any outstanding relevant records which would 
address the factors required for a 70 percent evaluation, 
such as symptoms of near continuous panic, current suicidal 
or homicidal ideation, psychotic behavior or significant 
impairment of psychomotor functioning, thought processes and 
judgment.  As such, the Board finds that the RO has obtained 
all relevant available evidence necessary for an equitable 
disposition of the claim on appeal, and that the duty to 
assist the appellant has been satisfied in this appeal.

The benefit of the doubt rule has been exercised in favor of 
the appellant.  38 C.F.R. § 4.3 (2000).


ORDER

A 50 percent schedular evaluation for PTSD is granted 
effective to the date of claim.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


